Citation Nr: 1207372	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-39  602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective earlier than January 22, 2008 for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin RO in November 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

The evidence of record shows that it is factually ascertainable that the Veteran was unemployable due to his service-connected anxiety disorder and chronic fatigue syndrome as of March 8, 2007, which is within the one year period prior to the date of claim in June 2007.  


CONCLUSION OF LAW

The criteria for an effective date of March 8, 2007 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§3.151, 3.156, 3.400, 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the effective date assigned following the May 2008 grant of entitlement to TDIU.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Nonetheless, the Board observes that the July 2007 VCAA letter with respect to the Veteran's TDIU claim discussed how VA determines the effective date should his claim be granted.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

In this regard, the November 2008 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his earlier effective date claim.  The SOC also informed the Veteran of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the award of a TDIU.  All of the pertinent information is of record.  As such, the Board finds the VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider his claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Earlier Effective Date	

Historically, the Veteran submitted an application for a TDIU received by VA on June 14, 2007.  The RO denied the Veteran's claim in a November 2007 rating decision on the basis that the Veteran's service-connected disabilities had not rendered the Veteran incapable of performing the physical and mental acts required by employment and the current evidence showed that at the time of the rating the Veteran was still working.  The Veteran filed a notice of disagreement in January 2008 to the denial of TDIU.  Thereafter, in April 2008, the Veteran withdrew his appeal and requested that the RO reconsider his TDIU claim.  The RO granted the Veteran's TDIU claim in the May 2008 rating decision on appeal and assigned an effective date of January 22, 2008, the date following the last day he was deemed by VA to have worked.  

The Veteran contends that the effective date of his award for a TDIU should be January 8, 2007, the effective date of a 70 percent rating for anxiety, because he had marginal employment in 2007.  See May 2008 notice of disagreement.  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) (2011).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

As discussed above, the Veteran withdrew his appeal for a TDIU in April 2008 and he requested that his claim be reconsidered.  In general, this would be considered a new claim for TDIU.  Nonetheless, the Veteran provided information on his work experience and income for 2006 and 2007 in April 2008.  The record contains a letter dated in April 2008 from the Veteran's former employer and friend indicating that he allowed the Veteran to remain employed at his company because they were friends and he would not have accepted this type of arrangement from anyone else.   Furthermore, an April 2008 letter from the Veteran's VA psychologist reveals that the Veteran's service-connected anxiety disorder has caused the Veteran to be unemployable.  The May 2008 rating decision granted the Veteran's claim based on the employment information provided in April 2008.  All of this occurred within one year of the November 2007 rating decision.   

VA regulations provide that new and material evidence received prior to the expiration of the period for appealing a decision will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b) (2011).  Any evidence submitted while a claim is pending must be evaluated to determine whether it is new and material.  See Bond v. Shinseki 659 F.3d 1362, 1367 (Fed. Cir. 2011) ("Because § 3.156(b) requires that VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.").  The information with respect to the Veteran's employment and the April 2008 letter from the Veteran's VA psychologist was received by VA within one year of the November 2007 rating decision that denied entitlement to a TDIU.  This evidence is considered new and material as it related that the Veteran was currently essentially unemployed and that he was unable to obtain or maintain employment due to his service-connected disabilities.  Furthermore, VA used this information to grant entitlement to a TDIU in May 2008.  Therefore, the effective date of the award may go back as early as June 13, 2006, one year preceding the date of receipt of the claim, if the evidence demonstrates that it is factually ascertainable that the Veteran was entitled to a TDIU at that time.  

There is no dispute that the Veteran meets the threshold rating requirements set forth under 38 C.F.R. § 4.16(a) as of January 8, 2007.  The critical issue in this case is whether the evidence shows that Veteran had marginal employment and whether the Veteran was unable to obtain and maintain employment due to his service-connected disabilities prior to January 22, 2008.   

The Veteran is currently service-connected for an anxiety disorder, rated as 70 percent disabling and chronic fatigue syndrome due to an undiagnosed illness manifested by memory loss, fatigue, a sleep disorder and migraine headaches, rated as 20 percent disabling.  A report of VA mental health examination, conducted in October 2007, shows that the examiner determined that the Veteran's severe anxiety accompanied by depression was preventing him from succeeding in his employment attempts.  The examiner concluded that it is more likely than not that this severe emotional distress is preventing the Veteran from competitive employment.  The claims file also contains a letter from the Veteran's VA psychologist, which was received by VA in June 2007, indicating that he had serious concerns for the Veteran and his ability to support himself given his cognitive deficits, depression and PTSD.  He explained that the Veteran's inability to maintain employment has caused an increase in depressive symptoms.  The VA psychologist determined that the Veteran has been unable to maintain employment due to his slow cognitive processing and memory problems and that the Veteran is unable to support himself due to his Gulf War related cognitive deficits, as well as, depression and PTSD.  A March 8, 2007 VA treatment record shows that the VA psychologist determined that the Veteran was clearly impaired to the point where gainful employment is difficult.  There is no medical evidence prior to the March 8, 2007 VA treatment record that supports the Veteran's contention that he was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

The evidence of record shows that the Veteran was terminated from Northwood Lending Company in October 2006.  Thereafter, he was employed with Moneycreek Mortgage from April 2007 to January 2008.  The Board notes that the Veteran contends that his employment in 2007 should be considered marginal because it was only occasional and intermittent.  He further argues that his employment at Moneycreek Mortgage is analogous to sheltered employment as he was hired and retained due to friendship.

The claims file contains the Veteran's 2007 Form 1099-Misc, which shows that the Veteran had received income in the amount of $14,644 for the year 2007 from Moneycreek Mortgage Company.  The poverty threshold for one person as established by the Department of Commerce for 2007 is $10,787.  Accordingly, the Veteran's income in 2007 was approximately $4,000 more than the poverty threshold.  

Nonetheless, marginal employment may also be held to exist when earned annual income exceeds the poverty threshold on a facts found basis, including employment in a protected environment such as a family business or sheltered workshop.  .  38 C.F.R. § 4.16(a).  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The April 2008 letter from the president of Moneycreek Mortgage reveals that he hired the Veteran after he was fired from a lending company with the understanding that the Veteran would only be able to generate business through referrals from friends and family due to his medical conditions.  He noted that the Veteran had not produced much of a profit for Moneycreek and that normally he would not accept this type of arrangement.  He allowed this arrangement because he and the Veteran had been friends for quite a few years and he was aware of the Veteran having trouble obtaining a job due to his limitations.  The Veteran's friend and employer noted that he witnessed firsthand how the Veteran's conditions such as memory problems, migraines, fatigue, stress, mood swings and flashbacks affected the Veteran in his everyday life.  The Veteran's former employer documented that the Veteran did not work 11 months in the past 12 twelve months due to his disability.  See VA Form 21-4192 dated in April 2008.  The reason for termination of employment was listed that the Veteran had a valid license with Moneycreek, but he was not working.  Id.  

In this case, the Board finds that the evidence of record shows that the Veteran was marginally employed in 2007.  The Veteran only closed two files in 2007 and one in 2008.  The president of Moneycreek Mortgage explained that an average loan originator will close two or three files a month.  Furthermore, the evidence shows that the time lost during the twelve months preceding the last date of employment due to disability was 11 months.  The average number of hours and worked on a daily and weekly basis was listed as zero.  The Veteran testified in November 2011 that he did not go to work often, maybe once a week or once a month.  Hearing Transcript p. 11.  He stated that he would not solicit business or clients due to his mental health conditions.  Id. at 17.  The Veteran explained that he could not get to work or if he did go to work it was not on time.  Id. at 18.  He noted that when he was at work he would fall asleep and have memory problems.  He also asserted that the stress made him irritable and angry.   The Veteran testified that he could not have engaged in more business due to his service-connected disabilities.  The Board observes that the Veteran's inability to get up in the morning or to arrive to meetings on time is supported by the fact that he was 30 minutes late to the November 2007 VA examination.  He explained to the examiner that he had trouble getting up and he cannot keep regular hours.  Thus, the evidence of record shows that the Veteran's service-connected disabilities had a severe effect on his ability to work in 2007.  Furthermore, the Veteran's employer stated that the only reason he agreed to hire the Veteran was due to their friendship and he was aware of the Veteran's work limitations due to his service-connected disabilities.  See April 2008 letter from the president of Moneycreek Mortgage.  Accordingly, the Board concludes that the Veteran did not engage in substantially gainful employment in 2007.  

Based on the evidence discussed above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an earlier effective date of March 8, 2007, which is the date the medical evidence of record first indicates that the Veteran is unable to maintain employment.  See March 2007 VA treatment record (VA psychologist determined that the Veteran was clearly impaired to the point where gainful employment is difficult).  The Board declines to grant an effective date from January 8, 2007 as requested by the Veteran, because the evidence of record does not show that the Veteran was unable to obtain or maintain employment due to his service-connected disabilities at that time.  At that time, the Veteran was unemployed; however, the VA treatment records do not show that his service-connected disabilities precluded employment.  The record contains a statement from the Veteran's former employer, Northwood Lending, that indicates the Veteran was terminated due to his service-connected disabilities; however, this evidence was not received by VA until June 2007.  Thus, it is not factually ascertainable that the Veteran was entitled to a TDIU prior to March 8, 2007.  

In summary, the evidence of record shows that the Veteran did not engage in substantially gainful employment in 2007 and it was factually ascertainable that the Veteran was unemployable as of March 8, 2007.  Accordingly, the Board finds that the Veteran is entitled to a TDIU rating from March 8, 2007.
 

ORDER

Entitlement to an effective date of March 8, 2007 for the award of a TDIU is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


